788 F.2d 695
57 A.F.T.R.2d (RIA) 86-1257, 86-1 USTC  P 9378
William F. SUTTON and Helen C. Sutton, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Joseph W. FLEECE, Jr., and Joanne M. Fleece, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.John C. PRUITT and Frances M. Pruitt, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Jules DRESSLER and Muriel Dressler, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.R. Huston BABCOCK and Suzanne Babcock, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 85-3693, 85-3695, 85-3696, 85-3697 and 85-3698.
United States Court of Appeals,Eleventh Circuit.
April 16, 1986.

B. Gray Gibbs, St. Petersburg, Fla., Ronald G. Hock, Hill, Hill & Dickenson, Tampa, Fla., for petitioners-appellants.
Marlene Gross, Acting Director, Tax Litigation, Glenn L. Archer, Jr., Ass't Atty. Gen., Michael L. Paup, Chief, Roger M. Olsen, Acting Ass't Atty. Gen., Ann B. Durney, David M. Moore, U.S. Dept. of Justice, Appellate Section, Tax Div., Washington, D.C., for respondent-appellee.
Appeals from the Decision of the United States Tax Court.
Before GODBOLD, Chief Judge, TJOFLAT, Circuit Judge, and TUTTLE, Senior Circuit Judge.
PER CURIAM:


1
The judgment of the tax court in these cases is AFFIRMED on the basis of the opinion of the tax court, 84 T.C. 210 (1985).